     Case 8:21-cv-00424-JVS-DFM Document 9 Filed 03/31/21 Page 1 of 1 Page ID #:28



 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
11   ALAN WATTS,                                   ) CASE NO.: 8:21-cv-00424-JVS-DFM
                                                   )
12                                                 )
                                Plaintiff,         ) ORDER OF DISMISSAL
13
                    v.                             )
                                                   )
14                                                 )
     CMRE FINANCIALSERVICES,                       )
15                                                 )
     INC,                                          )
16                                                 )
                                                   )
17                              Defendant          )
                                                   )
18
19                  Having considered the parties’ Stipulation for Dismissal, the above-entitled
20   action is hereby dismissed with prejudice.
21                  IT IS SO ORDERED.
22
23   DATED: March 31, 2021
                                                   UNITED STATES DISTRICT JUDGE
24                                                 JAMES V SELNA
25
26
27
28

     {00148782;1}


                                                      1
                                                          [PROPOSED] ORDER GRANTING OF STIPULATION TO DISMISS
                                                                               CASE NO.: 2:20-cv-09507-SVW-MRW
